Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (10916723).



    PNG
    media_image1.png
    454
    645
    media_image1.png
    Greyscale

Regarding claim 1, Lee teaches an organic light-emitting diode (OLED) display device, comprising: a substrate (110) a thin-film transistor array substrate disposed on the substrate (please see fig. 1 which shows an array of the structure seen above); a plurality of anodes (140) disposed on the thin-film transistor array substrate; a pixel-defining layer (151) disposed between the plurality of anodes on the thin-film transistor array substrate and separating the plurality of anodes, wherein a plurality of strip-shaped grooves (DH; please note that DH is in the plurality of pixel defining layers) are provided on the pixel-defining layer; a light-emitting functional layer (170) covering the plurality of anodes and the pixel-defining layer; and a cathode (163) disposed on the light-emitting functional layer; wherein the light-emitting functional layer comprises a hole injection layer (161) covering the plurality of anodes and the pixel-defining layer, and a thickness of the hole injection layer is less than a depth of the please see above and par. 35  teaches the thickness of the pixel defining layer  and par. 40 teaches the thickness of the HIL).
Regarding claim 2, Lee teaches an OLED display device as claimed in claim 1, wherein a width of each of the plurality of strip-shaped grooves ranges from 0.1 μm to 30 μm (par. 13), and a depth of each of the plurality of strip-shaped grooves ranges from 10 nm to 200 nm (par. 35).
Regarding claim 3, Lee teaches an OLED display device as claimed in claim 1, wherein the substrate is a rigid substrate or a flexible substrate, the rigid substrate is preferably a glass, and the flexible substrate is preferably a polyimide film (par. 23).
Regarding claim 8, Lee teaches an OLED display device as claimed in claim 1, wherein the light-emitting functional layer further comprises a hole transport layer, a light-emitting layer, an electron transport layer, and an electron injection layer sequentially disposed on the hole injection layer (par. 40, 43).

Allowable Subject Matter
Claims 4-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-15 allowed.
Claims 16-20 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALEB E HENRY/Primary Examiner, Art Unit 2894